DETAILED ACTION
 	Claims 1-5, 7 and 31 are pending, claims 6 and 8-30 are cancelled. 
 	This action is in response to the amendment filed 4/15/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 	Applicant’s election without traverse of Group I, and species I in the reply filed on 3/31/2020 is acknowledged. Claims 6 and 8-18 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/31/2020, the election is made Final. 
  			Response to Arguments
Applicant's arguments filed 4/15/2021 have been fully considered but they are not persuasive.  However, upon further consideration based on the amendment, a new ground(s) of rejection is made in view of Trepka et al. (US 20050063786).
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment necessitated the new grounds for rejection, therefore this action has been made Final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 31 are rejected under 35 U.S.C. 102a1 as being anticipated by Trepka et al. (US 20050063786).
Regarding claim 1, Trepka et al. disclose a manifold alignment system (10, in Figures 1-5A,8), comprising: 
a first modular skid (2,17,19,20) with a first frame (17), the first frame having a first end (the right end where 20 is located) with at least one first sloped surface (the cone at 20a), wherein a first manifold connection (PE2) is on the first frame; 
a second modular skid (1,11,12) with a second frame (11,12), the second frame having a second end (the left end at 15 nearest 20) with at least one second sloped surface (the female portion of 15a), wherein the at least one first sloped surface mates with the at least one second sloped surface (see Fig. 5A), wherein a second manifold connection (PE1) is on the second frame; and 

and a rotationally independent connector (see Fig. 1, the connector 7, para.0028) mounted on the first frame or the second frame (as shown in Figures 1 and 4A) at a height (as shown in Fig. 3A and 7B) between an upper surface (the uppermost surface of 12) and a lower surface (lowermost surface of 12, see Fig. 3A and 7B) of the first frame or the second frame (the lowest surface of 12 is below the connector 7).
Regarding claim 2, Trepka et al. disclose, wherein the rotationally independent connector has an opening to seal (para.0039,0040) a first manifold connection on the first modular skid and a second manifold connection on the second modular skid together (see Fig. 1,7A).
Regarding claim 3, Trepka et al. disclose the system further comprising a single bolt (23, see Fig. 2B, para.0031) to open and close the rotationally independent connector.
Regarding claim 4, Trepka et al. disclose the rotationally independent connector comprises a mounting bracket (8,8A) on a side (the right side, see Fig. 2A) of the rotationally independent connector, wherein the mounting bracket is mounted on the first frame or the second frame (see Fig. 3A).
Regarding claim 5, Trepka et al. disclose the rotationally independent connector is a clamp (para.0027), or a KL4 connector.
Regarding claim 31, Trepka et al. disclose a manifold alignment system (10), comprising: a first modular skid (2,17,18,19,20) with a first frame (17), the first frame 
a first manifold connection (PE1) positioned on the first frame between a lower portion (the lowest portion of 18, see Fig. 7A) of the first frame and an upper portion (the uppermost of 17) of the first frame, wherein the first manifold connection is a first primary flow path; 
a second modular skid (1,11,12) with a second frame (11,12), the second frame having a second end (the left end at 15 nearest 20) with at least one second sloped surface (at 15a), wherein the at least one first sloped surface mates with the at least one second sloped surface (see Fig. 5A); 
a second manifold connection (PE2) positioned on the second frame between a lower portion (lowermost surface of 12, see Fig. 3A and 7) of the second frame and an upper portion (the uppermost surface of 12)  of the second frame, wherein the second manifold connection is a second primary flow path; 
a removably mounted hydraulic mechanism (3, para.0022) attached to the first end of the first frame and the second end of the second frame; and 
a rotationally independent connector (7) mounted on the first frame or the second frame at a distance (the distance being the center region from the top of 12 to the top of 7 and from the bottom of 12 to the lower portion of 7, as shown in Fig. 1,3A,7B) apart from and above the lower portions of the first frame and the second frame; wherein the rotationally independent connector fluidly connects the first manifold connection and the second manifold connection at the distance above the lower portions of the first and second frames (para.0039,0040).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Trepka et al. (US 20050063786) in view of Plake (US 3739592).
Regarding claim 7, Trepka et al. disclose all of the features of the claimed invention although is silent to having a fastener to attach the at least one first sloped surface to the at least one second sloped surface.
Plake teaches the use of a fastener (87, col. 7, lns. 30-33) to attach the at least one first sloped surface to the at least one second sloped surface (col.7, lns. 42-47).
 	It would have been obvious to one having ordinary skill in the art before the 

.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references from Bekkevold to Berg disclose similar assemblies and connectors.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753